Citation Nr: 1412567	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  09-07 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating for degenerative joint disease of the lumbar spine in excess of 10 percent prior to June 12, 2012 and in excess of 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 





INTRODUCTION

The Veteran, who is also the appellant, had active service from August 1972 to November 1973.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for degenerative joint disease of the lumbar spine, and assigned a noncompensable evaluation, effective November 14, 2007.  In a January 2010 rating decision, the RO assigned a 10 percent evaluation for degenerative joint disease of the lumbar spine, effective November 14, 2007. 

In a January 2011 decision, the Board denied the claim of entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine on its merits.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated July 2011, the Court granted a Joint Motion for Remand, vacated the January 2011 Board decision, and remanded the case for compliance with the terms of the joint motion.  In a March 2012 decision, the Board remanded the claim for additional development and adjudicative action. 

In a July 2012 rating decision, the RO increased the initial 10 percent disability rating for degenerative joint disease of the lumbar spine to 50 percent disabling, effective June 12, 2012.  The Veteran was advised of the July 2012 rating decision but did not express agreement with the decision or withdraw the appeal.  Because the assigned 10 percent rating, in effect from November 14, 2007 to June 11, 2012, and the 50 percent disability rating in effect as of June 12, 2012, were not the maximum benefits available for the claim on appeal, this appeal continued for the specified rating periods. 

In March 2102, the Board remanded this matter for further development, to include a VA examination.  Following the requested development, the Board, in a November 2012 decision, denied an initial evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine prior to June 12, 2102, and an evaluation in excess of 50 percent thereafter.  The Board also assigned separate 20 percent disability evaluations for radiculopathy of the left and right lower extremities as secondary to the service-connected degenerative joint disease of the lumbar spine at that time.  

In September 2013, the parties to the appeal, which at that time included a private attorney, filed a Joint Motion for Partial Remand (JMPR) requesting that the part of the November 2012 Board decision that denied an initial disability evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine prior to June 12, 2012, and in excess of 50 percent thereafter, be vacated and remanded to the Board for actions consistent with JMPR.  The parties also requested that the portion of the Board decision that assigned separate 20 percent disability evaluations for left and right lower extremity radiculopathy remain undisturbed.  

In September 2013, the Court remanded the portion of the Board decision that denied an evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine prior to June 12, 2012, and in excess of 50 percent thereafter, to the Board for actions consistent with the JMPR and dismissed the radiculopathy issues.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the September 2013 JMPR, the parties noted that while the Board discussed the ranges of motion in their decision, it stated that the Veteran had not been diagnosed as having intervertebral disk syndrome, thus the criteria for incapacitating episodes were not for application.  The parties observed that the Veteran had been diagnosed as having degenerative disc disease of the lumbar spine at the most recent VA examination, which they opined was essentially the same as intervertebral disk syndrome, so incapacitating episodes should have been considered.  A review of the VA examination report reveals that the examiner did not address whether there were any incapacitating episodes.

The parties further noted that the Veteran had previously reported having urinary problems in the past, to include occasional incontinence, which were not addressed by the Board, which could factor into whether the assignment of an extraschedular disability evaluation was warranted.  The Board notes that the VA examiner did not address whether the Veteran had any urinary difficulties, including incontinence, in the most recent examination.  

Given the foregoing, the Veteran should be scheduled for a VA examination to determine the severity of his currently service-connected degenerative joint disease, also diagnosed as degenerative disc disease, including any incapacitating episodes resulting from this disorder and/or other difficulties, including urinary or fecal incontinence.  

The Board further observes that the last VA treatment records associated with the claims folder, to include VA electronic records, is April 2012.  As this matter is in remand status, an attempt should be made to obtain copies of all treatment records from the St. Louis VA Medical Center (MC) from April 2012 to the present and associate them with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all treatment records of the Veteran from the St. Louis VAMC from April 2012 to the present. 

2.  The Veteran should be afforded a VA spine examination, conducted by an examiner who has had the opportunity to review the claims file and all other pertinent records, to include the contents of this remand, to determine the severity of his service-connected degenerative joint disease of the lumbar spine, also diagnosed as degenerative disc disease of the lumbar spine.  The examiner should first conduct range of motion testing and comment on the presence and extent of any ankylosis, painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner should also describe the frequency and duration of any doctor-prescribed bedrest (i.e., incapacitating episodes).  Additional testing deemed necessary, to include bowel or bladder testing, should be performed and the examiner should comment on whether the Veteran has bowel and/or bladder dysfunction and the etiology of these disorders if present.  For each related abnormality noted, the examiner must address the symptoms and severity of such abnormality.  The examiner should also describe the impact that the Veteran's lumbar spine disability has on his employability.

3.  Refer the Veteran's claim for an initial higher evaluation for degenerative joint disease of the lumbar spine, also diagnosed as degenerative disc disease, to the either the Under Secretary for Benefits, or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).

4.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the remaining issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


